DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is misdescriptive to state that the second piece covers one of the front and back surface sides of the first piece.  The specification clearly states that the back surface side is not covered by the second piece. On page 4, in the second paragraph, the specification states “Each band piece 5 includes a first piece 6 made of1 synthetic resin, and a second piece 7 which is made of metal and covers one surface side of the first piece 6, or more specifically, the front surface side (upper surface side in FIG. 4) of the first piece 6 such that the other surface side of the first piece 6, or more specifically, the back surface side (lower15 surface side in FIG. 4) of the first piece 6 is exposed,…”  Correction is required.
	In claim 19, line 2, it is not clear what the scope of the limitation “a plurality of band pieces acquired by the band piece” is defining.  What structural limitation is being defined?  Also, in line 3, it is not clear what the limitation “plurally and serially connected” is defining.  What structural limitation is being defined?  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 19-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Wolf, DE 2133008 A1. Wolf discloses a band piece composed of a first piece (5, 12) made of plastic ([0008]) of the translation), a second piece (6) made of plastic ([0005]) covering the front side of the first piece and a pin (7) connecting the first piece to the second piece and connecting the band piece to another band piece (figures 1 and [3] 2).  

    PNG
    media_image1.png
    863
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    1235
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    1266
    media_image3.png
    Greyscale

Regarding claim 15, the second piece (6) has a protection surface (18,19) that protects the end surfaces of the first piece.
Regarding claims 19 and 20, Wolf discloses a watch band made up of a plurality of band pieces as defined by claim 1, which was discussed in the rejection of claim 1.  Wolf discloses that each band piece has a projection defined at leader line of reference numeral 17 and a recess (13).  One band piece projection is inserted into the recess (13) of an adjacent band piece in order to align the connection holes (11,15) for placement of the securing pin (7) therein.
Claims 1, 3 and 7 are rejected under 35 U.S.C. 102a(1) as being anticipated by the Japanese reference, JP S62-139306 U.  
Regarding claim 1, the Japanese reference discloses a band piece (figure 2) composed of a first piece (2), a second piece (5) covering the back side of the first piece (2) and a pin (8) connecting the first piece to the second piece and connecting the band piece to another band piece (figure 3).  
Regarding claim 3, The Japanese reference discloses the second piece (5) includes a connection fixing projection (4) having an insertion hole (7) which is provided in a direction perpendicular to a piece connection direction (see annotated drawing) and into which the pin (8) is inserted, and 5wherein the first piece includes an attachment recess (3) where the connection fixing projection (4) is arranged, and attachment holes (7) which are provided to sides of the attachment recess (3) so as to coaxially correspond to the insertion holes (7) and into which sides of the pin are inserted.

    PNG
    media_image4.png
    896
    633
    media_image4.png
    Greyscale

Regarding claim 7, the Japanese reference discloses a fixing member (10) which fixes the pin (8) in the insertion hole (7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, DE 2133008 A1.  
Regarding claim 2, Wolf discloses a first piece made of plastic and a second piece made of metal.  Claim 2 requires that the first piece be made of synthetic resin, which is a specific form of plastic.  Also, synthetic resin is an old and well-known material used in making an almost infinite number of small parts.  It is also old and well known to substitute metal parts with less expensive and lighter weight plastic parts of similar strength.  Therefore, it would have been obvious to use synthetic resin material to form Wolf’s plastic first piece.
Regarding claim 16, the second piece (6) has a protection surface (18,19) that protects the end surfaces of the first piece.
Regarding claim 18, Wolf discloses the second piece being formed of a metal material.  The claim requires the metal material to be formed by a sintering process.  Sintered metals and their process of making them is old and well-known.  It is a very efficient process for forming small, complex elements.  Therefore, it would have been obvious to form Wolf’s metal second pieces from a sintering process to improve the cost and efficiency in forming the small complex pieces.
Allowable Subject Matter
Claims 4-6, 8-14, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677